DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on September 22, 2022, is acknowledged.  Claims 8-21 are hereby withdrawn as non-elected.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0272262 issued to Williams et al. 
Williams discloses tufted floor covering articles comprised of polyester (abstract).  Specifically, the floor covering comprises 100% polyester solution dyed face yarn 110, a polyester primary backing layer 120, a polyester adhesive layer 130, and a 100% polyester secondary backing layer 140 (sections [0013] and [0029] and Figure 1).  The face yarn is tufted into the primary backing, wherein pile face yarns extend from a first side of the primary backing and tufted backstitches are on the second side of said primary backing (Figures 1 and 2).  Said polyester face yarn may be polyethylene terephthalate (PET) (section [0055]).  In a preferred embodiment, the face yarn has a denier of 1465 denier (section [0031]).  The polyester adhesive layer is preferably a hot melt adhesive and may comprise two layers having different viscosities (section [0014]).  The adhesive may be applied by extrusion coating the molten hot melt adhesive onto the backstitches of the tufted primary backing (section [0043]).  Said adhesive holds the tufts in place on the primary backing (section [0029]).  The polyester adhesive may comprise at least 50% recycled polyester (PET) contents (section [0010], [0044], and [0121]).  In some embodiments, the adhesive is a copolyester hot melt adhesive (sections [0078] and [0084]).  In one embodiment, the floor covering comprises 100% polyester materials (section [0098]).  
Since Williams’ polyester adhesive layer 130 reads on applicant’s extruded secondary polyester backing, claims 1-5 are anticipated by the cited reference.  
	Regarding claim 7, Williams does not explicitly teach the melting point of the extruded polyester backing.  However, polyethylene terephthalate (PET) is well known in the art to possess a melting point of about 250-260°C, with copolyesters generally having lower melting points than PET.  Applicant is hereby given Official Notice of this fact. [The examiner notes that the facts asserted to be common and well-known are capable of instant and unquestionable demonstration as being well-known.  To adequately traverse such a finding, applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.]  
	Additionally, Williams teaches the polyester adhesive is applied at a temperature with will not melt the polyester primary backing (section [0038]).  In particular, the adhesive is applied at a temperature above the softening temperature thereof but below the heat set temperature of the tufted carpet (section [0039]).  Williams teaches the adhesive has a low melting temperature and viscosity (section [0046]).  Furthermore, Williams teaches the viscosity of the polyester adhesives are measured at 350°F (177°C) or 160°C (sections [0036], [0078], [0085], [0104], and [0111]), which necessitates the polyester adhesives of being in molten form when measured at said temperatures.  Therefore, claim 7 is also rejected as being anticipated by the Williams reference. 
Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 101(a)(2) as being anticipated by US 2021/0071333 issued to Reynolds et al.
Reynolds discloses a method for manufacturing a carpet or rug comprising the steps of (a) providing a primary backing comprising filaments of polyethylene terephthalate (PET) and copolymer of polyethylene terephthalate (coPET), (b) providing a glue layer consisting of 50% or more coPET, (c) tufting a yarn into at least the primary backing, and (d) activating the glue layer at least for partially fixing the yarn to the primary backing (abstract).  The yarn for tufting is preferably based on PET (section [0023]).  Tufting yarn into a primary backing inherently provides pile yarn extending from a surface of said primary backing and yarn backstitches on the opposite side of said primary backing (see at least Figure 7).  The glue layer may be applied to the tufted primary backing (i.e., step (b) occurs after step (c)) or to the primary backing prior to tufting (i.e., step (b) occurs before step (c)) (sections [0052] and [0053]).  Said glue layer may comprise a combination of PET and coPET (sections [0043].  Suitable coPET polymers useful in the invention have melting temperatures of 120-240°C (section [0057]). 
The method of making a carpet or rug may also comprise the step of (f) joining a secondary backing layer to the combination of the tufted primary backing and glue layer (section [0112]).  The secondary backing may be made of PET, coPET, or a combination thereof (sections [0112]-[0114]).  The secondary backing may be joined to the combination of glue layer and primary backing via said glue layer (section [0115]).  Alternately, a secondary glue layer may be employed to attach said secondary backing, wherein said secondary glue may be molten PET, coPET or a combination thereof extruded onto the combined glue layer and tufted primary backing (section [0116]).  In one embodiment, a carpet is made by applying a first glue layer 11A to a top side of  primary backing 1 and then tufting the yarns 12 into layers 11A and 1 (section [0155] and Figure 13.  The second glue layer 11B is then applied to the yarn backstitches on the underside of the tufted primary backing, thereby locking the yarn to the primary backing (section [0155]) and Figure 13).  In such an embodiment, the extruded second glue layer corresponds to applicant’s extruded secondary polyester backing.  Hence, the Reynolds reference anticipates applicant’s claims 1, 2, and 4-7.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0272262 issued to Williams et al. in view of US 2021/0071333 issued to Reynolds et al.
While Williams fails to teach the polyester adhesive layer comprises a blend of PET and coPET, Reynolds teaches similar extruded polyester adhesive layers comprising PET, coPET, or a combination thereof.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a polyester adhesive layer comprising a combination of PET and coPET as taught by Reynolds for the Williams polyester adhesive.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan (i.e., a polyester adhesive layer suitable for backcoating a tufted primary backing).  Therefore, claim 6 is rejected as being obvious over the cited prior art. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0071333 issued to Reynolds et al. in view of US 2014/0272262 issued to Williams et al. 
Reynolds fails to teach a suitable denier for the tufted yarn.  As such, one must look to the prior art for guidance.  For example, Williams exemplifies a yarn having a denier of 1465.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a polyester yarn having a denier of 1465, as taught by Williams, for the tufted yarn of Reynolds.  Such a modification would have yielded predictable results to the skilled artisan (i.e., a polyester yarn of sufficient linear density to provide a successful tufted pile face for a carpet).  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 3 is rejected as being obvious over the cited prior art. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior art teaches polyester carpets:  US 2021/0087743 issued to Reynolds, US 2015/0118437 issued to Schulze, US 2012/0064281 issued to Taylor, and US 2018/0066167 issued to Salsman.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        November 22, 2022